oOo oN DO oO fF WwW DY =

BM ho RO RO NS SB NO NY NO | = = =— =— =— —=—&— —=& — —
aon OG OUomlmlUMUDAP,mLUCUaNUCULNI CUCcCClCUCOlCOM OTT ee NS Olt ela LG GUL KSC CUO

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

BRENT ANDERSON, on behalf of
himself and all others similarly situated,

Plaintiff,

Case No. ED CV 17-2459 FMO (SHKx)

JUDGMENT
V.

THE SHERWIN-WILLIAMS COMPANY,
et al.,

Defendants.

)
)
)
)
)
)
)
)
)
)
)
)

 

Pursuant to the Court’s Order Re: Final Approval of Class Action Settlement (“Order’), filed
contemporaneously with the filing of this Judgment, IT |S ADJUDGED THAT:

1. Plaintiffs Brent Anderson and Vernon Fife shall each be paid a service payment of
$5,000 in accordance with the terms of the Settlement Agreement and the Order.

2. Class counsel shall be paid $912,500.00 in attorney’s fees, and $15,052.41 in costs in
accordance with the terms of the Settlement Agreement and the Order.

3. The Claims Administrator, Rust, shall be paid for its fees and expenses in accordance
with the terms of the Settlement Agreement.

4. The LWDA shall be paid $37,500.00 pursuant to the Settlement Agreement.

5. All class members who did not validly and timely request exclusion from the settlement

have released their claims, as set forth in the Settlement Agreement, against any of the released

 
—

parties (as defined in the Settlement Agreement).
6. Except as to any class members who have validly and timely requested exclusion, this

action is dismissed with prejudice, with all parties to bear their own fees and costs except as

oO oN OD oO Ff WwW DN

BM ho RO RO NS SO NO ND NO =| = = =— = =—& =—&— = — =
ao nN OG omlmlUMU DAP,LUlUCUaNUCULNI SUC ClCUCOClCO OTT el GS Ul lll ela GSU KSC CUD

 

set forth herein and in the prior orders of the court.

Dated this 23rd day of October, 2020.

/s/

 

Fernando M. Olguin
United States District Judge

 
